Order entered September 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00736-CV

                  SHOPSTYLE, INC. AND POPSUGAR, INC., Appellants

                                              V.

                             REWARDSTYLE, INC., Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-08570

                                          ORDER
        Before the Court is appellee’s September 10, 2019 unopposed motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to October 16,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE